Citation Nr: 1823712	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for deep vein thrombosis (DVT) secondary to service-connected migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from April 1962 to July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in March 2015.  

In June 2015, the Veteran submitted additional evidence.  He waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's DVT is secondary to service-connected migraine headaches.  


CONCLUSION OF LAW

The criteria to establish service connection for DVT, as secondary to service-connected migraine headaches, are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran is seeking service connection for DVT and contends it secondary to his already service-connected migraine headaches.  

Reopening Previously Denied Claim

First the Board will address whether a previously denied claim should be reopened.  The Veteran filed an original claim of service connection for this condition in June 2010.  By a May 2011 rating decision, the claim of service connection for DVT was denied.  He was notified of the decision by letter later that month, which was mailed to his then current mailing address of record.  The claim was denied on the basis that the Veteran claimed a secondary relationship to stroke, but he was not service connected for stroke, and there was no indication of a direct link to service or a secondary relationship to a service-connected disability.

In January 2012, which was within one year of the May 2011 rating decision, the Veteran filed a petition to reopen the claim.  Although this correspondence was within one year, he expressly requested to reopen the claim and did not express disagreement with the May 2011 decision such that the correspondence can reasonably be construed as a notice of disagreement (NOD).  No other correspondence was received within a year of the May 2011 rating decision.  Thus, it was not appealed and is generally final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board notes that new and material evidence received within one year of a decision is to be considered with the original claim.  See 38 C.F.R. § 3.156(b).  No new evidence was received within the year.  However, in his January 2012 claim to reopen, the Veteran identified receiving relevant treatment at the Reno VA Medical Center (VAMC).  Some of the records were dated within a year of the May 2011 rating decision or even earlier.  By identifying these VA medical records, the RO had constructive possession of those.  See Turner v. Shulkin, No. 16-1171, 2018 U.S. App. Vet. Claims LEXIS 143, at *27 (U.S. Vet. App. Feb. 8, 2018). 

Although the VA treatment records were in VBA's constructive possession and referenced DVT, the records are not new and material evidence as they did not indicate a nexus to service or a service-connected disability.  Thus, they are not considered with the original claim.  This constitutes the 38 C.F.R. § 3.156(b) determination by VBA or the Board as contemplated in Turner at * 29. 

Although new and material evidence was not received within a year of the May 2011 rating decision, the Board finds that the previously denied claim is nevertheless reopened as new and material evidence has now been received since then.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(b); see also May 2012 website articles; May 2013 VA medical opinion; March 2015 Board hearing.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Analysis

There is no material dispute that the Veteran is diagnosed with DVT.  This diagnosis was first made while he was admitted for treatment in June 2007.  There is also no material dispute that he is service connected for migraine headaches.  

With regard to whether the Veteran's DVT is secondary to the service-connected migraine headaches, there is some conflicting evidence.  

In May 2012, the Veteran submitted print-outs of three website articles summarizing the results of a scientific study indicating, for instance, that "a person suffering from migraine[s] may be at higher risk of developing blood clots in his veins[.]"  

The Veteran testified at the March 2015 Board hearing that he had a very severe migraine in 2007 at which time he felt a pop in his head.  Board Hr'g Tr. 5.  He was told by a neurologist that he had had a stroke, but it was not clear that the pop in his head was the stroke.  Board Hr'g Tr. 5.  Regardless, he developed the first blood clots in his leg within a few weeks of that time, and then within a month, he developed a blood clot in his groin.  Board Hr'g Tr. 5.  Also, two years ago, he formed blood clots in his lungs and leg.  Board Hr'g Tr. 5.  

Also favorable, a VA examiner in May 2013 found that a secondary nexus was at least as likely as.  The VA examiner gave a very persuasive rationale, which included a discussion of the 2008 Italian study finding an association between DVT and migraines.  The VA examiner also identified another potential risk factor for DVT.  The VA examiner summarized that this other risk factor was absent in the Veteran's case, so "in view of the association of migraine headaches with venous thrombosis as found in the study cited above, I have come to the stated [positive] opinion."

In conflict with this favorable evidence, two other VA examiners reached a negative opinion in November 2010 (from the prior claim) and August 2013, respectively, indicating that the Veteran's DVT was less likely as not related to his migraine headache disability.  His VA primary care provider in September 2010 also reviewed his contention "that the clot started in his head, then traveled to lungs, then leg."  The doctor observed that this "makes no sense."

Overall, the Board finds these opinions to be less compelling than the May 2013 VA examiner's opinion.  For instance, the November 2010 VA examiner stated that "[i]t is anatomically impossible for migraine headaches to be related to a blood clot in a leg."  The September 2010 VA Primary Care provider gave a similar conclusion.  However, the May 2013 VA examiner's review of the 2008 Italian study directly rebuts the impossibility of such a secondary relationship.  This undermines the probative value of these opinions.  

With regard to the August 2013 VA examiner's unfavorable opinion, the examiner cited research "more recently" discussing the pathophysiology of migraines.  To this extent, the Board fails to see how the study cited by the August 2013 VA examiner is relevant as the question here concerns the pathophysiology of DVT and not migraines.  The study cited by the August 2013 VA examiner did not discuss the secondary relationship at issue here.  

Consequently, the negative opinions here are less persuasive than the May 2013 VA examiner's positive opinion.  As such, the benefit of the doubt applies as the Board finds that the evidence is at least in equipoise on the nexus element.  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that his DVT is secondary to his service-connected migraine headaches.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for DVT is warranted on a secondary basis.


ORDER

Service connection for DVT, as secondary to the service-connected migraine headaches, is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


